Opinion issued December 15, 2022




                                         In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-22-00679-CV
                            ———————————
                     CARL EDWIN SMITH III, Appellant
                                          V.
                        SHERRI RAE SMITH, Appellee


                   On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Case No. 2022-09005


                          MEMORANDUM OPINION

      Appellant Carl Edwin Smith III has filed a motion to dismiss his appeal

because the parties have reached a settlement. We held the motion for ten days but

no opposition to the motion was filed.
      Accordingly, we grant the motion and dismiss this appeal. See TEX. R. APP.

P. 42.1(a). Any pending motions are dismissed as moot.

                                PER CURIAM
Panel consists of Justices Goodman, Hightower, and Guerra.




                                       2